1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      WADE MCAFEE ED.D,
7
                           Plaintiff,
8                                       2:19-cv-00811-JCM-DJA
      vs.                               ORDER
9     LEGACY TRADITIONAL SCHOOL NEVADA,
      INC.,
10
                           Defendant.
11

12
            Before the court is Defendant’s Request for Exception to In-Person Attendance of Insurance
13
     Carrier Representative at Early Neutral Evaluation Session (ECF No. 14).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that any opposition must be filed on or before October 30, 2019. No
16
     reply needed.
17

18
            DATED this 22nd day of October, 2019.
19
                                                               _________________________
20
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
